Title: Abigail Adams Smith to Elizabeth Cranch Norton, May 1800
From: Adams, Abigail (daughter of JA and AA)
To: Norton, Elizabeth Cranch


				
					My Dear Cousin
					New jerseys May 1800
				
				I this day received a letter from my Mother enclosing one from you to her dated in April in which you express so much interest in my situation, that I am induced to endeavour if possible to eface from your mind some of the disagreeable impressions which may be made upon it, by your ideas of a Camp Life— Colln Smith has ever been attached to a Military Life and whenever his Country has occasion for the services of a Soldier will be ready to serve it. he has made the Profession more of a Study than most others and has had opportunities to observe more of foreign service than any Officer in america who has not been actually engaged in it. the Field Officers of this Brigade are gentlemen of respectable characters in private Life, and most of them have families. the younger are generally gentlemen of Education, and have in general conducted themselvs with great propriety. it cannot be expected that in a society so numerous that every individual should be regular, and virtuous. but it has been observed that there has in this encampment been a greater degree of good order and regularity observed than was ever known in this Country before in the same situation. their stations are so divided and sub divided and each having his particular Duty to perform that a proper order and regularity is observed through the whole, and I assure you that from the observations I have made, I can easily suppose that a Number of Persons engaged in the same pursuit and amongst whom a good Harmony prevails—that they may soon become attached to this Kind of Life
				the Common idea of a Camp—is that it is a continual scene of riot and dissorder—and that every vice and irregularity is practiced in it— but I assure you it is far otherwise no Officer or Soldier can commit any crime or be guilty of dissorderly Conduct with impunity—and I do not beleive there can be a more regular society found, of this kind than here, at least I can answer for such parts of it as have come within my own observation—
				but in this Country whare I hope we shall never have occasion for a standing army—it is not a very advantageous profession, and there appears so great a prejudice against the Military Profession that it is not probable it will ever become a permanent establishment—and if […] can be supported without its aid we shall exhibit a happy example to the World
				
				I hope my dear Cousin that I shall not suffer in your good oppinion—by endeavouring to exculpate the Military Profession from some of the prejudices excited against it
				I am Sorry to hear that you have been indisposed I hope ere this your health is perfectly established— that you and yours may enjoy every blessing is the sincere wish / of yours Cousin
				
					A Smith
				
			